Citation Nr: 0413878	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for a dental disability, 
for treatment purposes only.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  

Unfortunately, for the reasons explained below, the Board 
cannot yet decide this appeal.  So the case is being REMANDED 
to the RO for further development via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran served on active duty from January 1951 to 
November 1953.  In January 1954, he requested VA outpatient 
dental treatment.  And a dental rating sheet dated in May 
1954 granted service connection for teeth numbered 2-4, 6, 8, 
9, 12-14, 18-20, and 31, for treatment purposes only.  See 
Public Laws 83-149, 83-428 (effective July 17, 1953, through 
June 15, 1955); see also 38 C.F.R. §§ 3.104-08 (1956 Supp.).

The veteran subsequently received his allotment of VA 
outpatient dental treatment under that grant of service 
connection.

In May 2000, the veteran again requested VA outpatient dental 
treatment.  He pointed out that VA previously had provided 
this service, and that he had dental insurance from the 1950s 
until now so he did not need to seek additional VA dental 
treatment until recently.  So because he received VA 
treatment before, he believes VA is obligated to treat him 
again.



Generally, a veteran is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712 (West 2002) and 38 C.F.R. § 
17.161 (2003).  Certain classes of treatment are not 
perpetual, however.  For example, under Class II (38 C.F.R. 
§ 17.161(b)(2)(i), in particular), the veteran may be 
authorized any treatment indicated as reasonably necessary 
for the 
"one-time" correction of the service-connected 
noncompensable condition.  This apparently is what occurred 
in this case since the veteran received VA outpatient dental 
treatment during the 1950s, just after establishing his 
entitlement to service connection for the teeth listed above.  
If in fact so, then he is not entitled to additional 
treatment under this particular class of eligibility because 
it is not all encompassing.  If, however, he satisfies the 
criteria of one of the other classes of eligibility-allowing 
for unlimited treatment for however long, then he will not 
have exhausted his allotment of VA outpatient dental 
treatment.

In any event, the RO has not informed the veteran to submit 
argument why he believes he qualifies under one of the 
provisions of 38 C.F.R. § 17.161 that would permit additional 
VA outpatient dental treatment-that is, in addition to what 
he already received many years ago.  The June 2003 statement 
of the case (SOC) does not list the governing regulation, 
§ 17.161, or discuss how it applies to the specific facts of 
this case.  See 38 C.F.R. § 19.29.  And the veteran also 
must be given the opportunity to identify and/or submit 
evidence showing his dental condition is of a type permitting 
ongoing, i.e., perpetual, care under one of the designated 
classes of eligibility mentioned in this regulation-as 
opposed to merely a "one-time" episode of treatment, which, 
again, he apparently already has received.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, provide the veteran with a 
recitation of the requirements for 
establishing his entitlement to 
additional VA outpatient dental treatment 
(that is, in addition to what he already 
has received) under one of the classes of 
eligibility listed in 38 C.F.R. § 17.161 
(2003).  The RO also should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
in 38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.

After the veteran and his representative 
have been given notice as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), they should be given the 
opportunity to respond.

2.  Then readjudicate the veteran's claim 
for service connection for a dental 
disability, for treatment purposes only, 
in light of any additional evidence 
obtained.  If his claim remains denied, 
send him and his representative a 
supplemental statement of the case 
(SSOC).  (Note:  the June 2003 SOC does 
not list or otherwise mention the 
governing regulation, 38 C.F.R. § 17.161 
(2003), so it is absolutely imperative 
that the SSOC does.)  Give the veteran 
and his representative an opportunity to 
respond.



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




